DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 9/16/2020. 
Claim 1 is pending.
Claim Objections

Claim 1 is objected to because of the following informalities:  
The language of the claim is nonstandard and awkward.  The claim is not written to recite positive and active steps.  See 37 CFR 1.75 and MPEP 608.01(i)-(p).  
the claim contains a period at the end of step 2 on the claim.  Applicant is reminded that claims should begin with a capital letter and ends with a period and that periods may not be used elsewhere in the claims except for abbreviations, see MPEP 608.1(m).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Regarding claim 1, the recitation “step 1 of calculating dynamic and static mechanical parameters of a rock and determining a variation range of mechanical parameters of reservoir; wherein by a rock triaxial mechanical test, axial and radial strain values of the rock are recorded to obtain a corresponding stress-strain curve of the rock, and the static mechanical parameters of the rock are calculated; on a basis of logging calculation, a dynamic-static mechanical parameters conversion model for the rock is established through a calibration on dynamic mechanical parameter results from a rock mechanical test and logging interpretation, and a distribution frequency of the static mechanical parameters of the rock in a researched area and an interval of the mechanical parameters
Claim 1 recites the limitation "the fracture" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Clarification and correction is required.
Claim 1 recites the limitation "the mechanical parameters of the complex fractured reservoir" in lines 7-8 of the claim.  There is insufficient antecedent basis for “the mechanical parameters of the complex fractured reservoir” in the claim.  It is unclear from the claim whether the claimed “mechanical parameters” are the same or different to the dynamic mechanical parameters recited in line 3 of the claim, “the mechanical parameters results” recited in lines  8-9 or to “the mechanical parameters” recited on lines 10-11 of the claim.  Clarification and correction is required.
Claim 1 recites the limitation "the fracture surface" in line 2, 3, 5, 7, 8 and 10 of step 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Clarification and correction is required.
Claim 1 recites the limitation "the mathematical relation model" in step 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the embedded source program" in step 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "respective mechanics parameters" in step 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
The term “normal” in step 3 of claim 1 is a relative term which renders the claim indefinite. The term “normal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention as to ascertain what 
Regarding claim 1, the recitation “systematically analyze a size effect of the mechanical parameters of the fractured reservoir”, in lines 4-5 of step 4 of the claim renders the claim indefinite.  It is unclear from the claim whether “the mechanical parameters” recited are the same or different to the equivalent mechanical parameters recited in line 1 of step 4 of the claim or the determined mechanical parameters recited on step 3 of the claim or “the mechanical parameters of the complex fractured reservoir” recited in step 2 of the claim or to “the dynamic and static mechanical parameters” recited in step 1 of the claim.  Clarification and correction is required.
Claim 1 recites the limitation "the fractured reservoir" in line 5 of step 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the simulation cells" in line 11 of step 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, the recitation “size cycle, changing a length of a side of a simulation cell and performing the position cycle again with central coordinates of the simulation cells at the same position being the same” recited in lines 10-12 of step 4 of the claim, renders the claim indefinite.  It is unclear from the claim as to what the recitation “being the same” refers to.  Clarification and correction is required. 
Claim 1
Claim 1, recites “the fracture” in line 2 of step 6 of the claim.  It is unclear from the claim whether “the fracture” recited corresponds to the claimed “fracture surface”, to “the fracture about occurrence, density and combination pattern” or to “the fractured reservoir”.  Clarification and correction is required.
Claim 1 recites the limitation "the established three-dimensional network model of the fracture" in line 13 of step 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, recites “the fracture” in line 13, 14, 15, 16,  of step 7 of the claim.  It is unclear from the claim whether “the fracture” recited corresponds to the claimed “fracture surface”, to “the fracture about occurrence, density and combination pattern” or to “the fractured reservoir”.  Clarification and correction is required.
The term “reasonable length” in claim 1 is a relative term which renders the claim indefinite. The term “reasonable length” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “optimal grid size” in claim 1 has been rendered indefinite since the claimed maximum value of “the reasonable length” is being regarded as “optimal grid size” and the claim does not provide a standard for ascertaining the requisite degree of what constitutes “reasonable” and “optimal” and one of ordinary skilled in the art would not be reasonably apprised of the scope of the invention.  Appropriate correction and clarification is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is neither tied to a machine or apparatus, nor does it perform a transformation. As currently presented, the method steps in claims 1 need not be performed by a specific machine.
	Based on recent Court decisions, it has been held that a § 101 process must (1) be tied to another statutory class (a particular machine or apparatus) or (2) transform underlying subject matter (such as an article or materials) to a different state or thing. Thus, to qualify as a § 101 statutory process, the claim should positively recite the other statutory class (the thing or product) to which it is tied, for example, by identifying the apparatus that accomplishes the method steps, or positively recite the subject matter that is being transformed, for example, by identifying the material that is being changed to a different state.
As such, claim 1 only recites a method that includes steps that could be purely mental and the claim does not in any way tie the process to another statutory class nor does the claim transform an article to a different state or thing. Further, the claims are not directed to an application of a law of nature.  The claims are mere statement of a general concept.
Such claims are therefore non-statutory under 35 U.S.C. 101.


Conclusion
The prior art made of record cited in form PTOL-892 and not relied upon is considered pertinent to applicant's disclosure. 
Dean et al. US2010/0076738 teaches a system an method for use in modeling a fracture in a geomechanical reservoir system by defining a three-dimensional grid comprising three-dimensional cell and generating fracturing predictions (see para. 0006), wherein the modeling system includes a geomechanical model , a reservoir model and a fracture flow model (see para. 0013) by applying Poisson’s ratio (see para. 0071, 0188).
Lecerf et al. US2017/0114613 teaches a system for re-stimulation treatment and determining starting mechanical property values for the formation along a lateral of the well, wherein the values are selected from Poisson's ratio, Young's modulus in a vertical direction, Young's modulus in a horizontal direction, and combinations thereof, e.g., from sonic logs; determining an initial pre-production reservoir pressure of the formation, e.g., assuming uniform reservoir pressure prior to any production; calculating initial pre-production stress distribution along the lateral from the determined mechanical properties and reservoir pressure, which may be a 1D or 3D model; simulating a geometry of the pre-existing fractures to calculate the geometry and conductivity of the pre-existing fractures, wherein the simulation is based on one or more of the determined mechanical properties, the determined reservoir pressure, the calculated stress distribution, parameters of the previous stimulation, and combinations thereof; conducting reservoir simulation for any production period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864